Citation Nr: 1632972	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-05 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Kristen Vanderkooi, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard-Merchant Marine and U.S. Army from December 1944 to August 1945 and from February 1946 to April 1947, respectively.  The Veteran received the World War II Victory Medal and Army of Occupation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a 10 percent evaluation for bilateral hearing loss, effective November 9, 2011.  The Veteran appeals for a higher evaluation.  

During the pendency of the appeal, the RO, in a February 2012 rating decision, granted an earlier effective date from February 28, 2011 for the 10 percent evaluation assigned for bilateral hearing loss.  The Veteran continues to appeal for a higher evaluation.

The Veteran requested a hearing before a Veterans Law Judge, but did not appear for the hearing.  The record reflects that the Veteran and his attorney were properly notified of the time, date, and place of the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has, at worst, Level VI in the right ear and Level III in the left ear.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in February 2011 and December 2011.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in December 2011 and January 2016.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Evaluation

The Veteran is seeking a higher than 10 percent evaluation for bilateral hearing loss.  In particular, the Veteran asserts that he has extensive problems simply hearing normal conversations, he has to ask people to repeat themselves, and he has the volume on the television and the phone at levels intolerable to anyone else in the room.  See June 2015 VA Form 9.  

The Veteran's bilateral hearing loss is currently evaluated as 10 percent disabling, effective February 28, 2011, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

A September 2011 VA Audiology Consult Note reflects that the Veteran sought treatment for his hearing and reported that he did not wear his hearing aids because they made him sweat.  He also complained of having to ask others to repeat themselves and he had difficulty watching television.  Audiological testing was performed during his visit, however, there is no indication that this testing is appropriate for rating purposes.  Accordingly, these findings will not be considered in the evaluation of the Veteran's current hearing loss.  The VA audiologist found that there had been no significant decrease in hearing sensitivity during the past four years.  

In December 2011, the Veteran underwent a VA audiological examination.  The results of puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 35, 70, 100, and 105 dB, respectively, for an average over the four frequencies of interest of 77.5.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 40, 50, 100, and 110 dB, respectively, for an average over the four frequencies of interest of 75.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 82 percent in the right ear and 90 percent in the left ear.  The results show that the Veteran does not have exceptional hearing in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the December 2011 measurements result in assignment of Roman Numeral V in the right ear and Roman Numeral III in the left ear.  A 10 percent evaluation is derived from the application Table VII of 38 C.F.R. § 4.85.

In January 2016, the Veteran was afforded another VA audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 40, 75, 100, and 105 dB, respectively, for an average over the four frequencies of interest of 80.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 45, 55, 95, and 105 dB, respectively, for an average over the four frequencies of interest of 75.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 72 percent in the right ear and 88 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the January 2016 measurements result in assignment in Roman Numeral VI in the right ear and Roman Numeral III in the left ear.  A 10 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the December 2011 VA examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work, because the Veteran reported that he was unable to hear well.  The January 2016 VA examiner noted that the Veteran must ask people to repeat themselves in order to understand them.  

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than is contemplated by his current 10 percent rating and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In summary, the Veteran's bilateral hearing loss warrants a 10 percent evaluation throughout the appeal period.

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity and difficulty understanding normal conversational speech.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  Id.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


